[1] Practically the only question raised by appellants in this case is: "There is no substantial evidence to support the findings." An examination of the transcript discloses that each of the findings is supported by some evidence.
This is an action to enjoin a nuisance and for damages. Appellants have not filed any supplement to their brief or set out the evidence relating to the matters they urge upon this appeal, but, as stated by respondents, "have contented themselves with printing only such isolated testimony as favors their contentions".
[2] Appellant is attempting to raise the question that the respondents were guilty of laches to such an extent that the court was not justified in rendering the judgment that was rendered. However, it was a question for the trial court to determine upon all of the evidence before it what the facts were in regard to the allegations as to such laches charged, and then to determine as a matter of law whether, under the circumstances found, the plaintiffs were guilty of such laches as would preclude their recovery. We can find no error in the court's determination either as to such facts or as to the law.
The judgment appealed from is affirmed.
Houser, J., concurred in the judgment.